Citation Nr: 1142342	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PSTD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include service in Vietnam.  

In February 2003, the RO declined to reopen the Veteran's previously denied claim for service connection for PTSD.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim for service connection for PTSD.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In February 2010, an Acting Deputy Vice Chairman of the Board denied the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In March 2010, the Board recharacterized the issue on appeal to include entitlement to service connection for psychiatric disability other than PTSD, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board denied the PTSD claim, finding that new and material evidence to reopen the claim had not been received.  The claim for service connection for psychiatric disability other than PTSD was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

The Veteran appealed the March 2010 Board decision to the Court.  In July 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision insofar as it declined to reopen the claim for service connection for PTSD, and remanding the matter to the Board for further proceedings consistent with the joint motion.

[Later that month, the Board denied service connection for psychiatric disability other than PTSD.  As a result, that issue is no longer before the Board.]

In October 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for PTSD has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the two matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a February 2003 rating decision, the RO declined to reopen a previously denied claim for service connection for PTSD; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the February 2003 denial of the claim for service connection for PTSD, when viewed in the context of current law, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran did not engage in combat with the enemy, and many of his alleged in-service stressors are either not verified or not verifiable, he has alleged experiencing fear of hostile military activity during his service in Vietnam (to include associated with coming under enemy attack), and the record includes a medical opinion relating his current PTSD to such fear. 


CONCLUSIONS OF LAW

1.  The February 2003 rating decision in which the RO declined to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the February 2003 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, and the underlying claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b; 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's claim for service connection for PTSD was previously disallowed by the RO in a February 2003 rating decision.  The pertinent evidence of record at the time of the decision consisted of the Veteran's service treatment records (STRs), his military personnel records, VA records of evaluation and treatment dated through September 2002, private treatment records from Dr. Snyder and a private social worker, various written statements from the Veteran, a 1967 unit history, and an August 1994 letter from the U.S. Army and Joint Services Environmental Support Group (JSESG) (now., the U.S. Army and Joint Service Records Research Center (JSRRC).

The Veteran's military personnel records reflect that he served in Vietnam from February 1967 to February 1968 with the 31st Supply Company as a supply clerk and unit and organ supply specialist.  It was noted that he served in the Vietnam Counteroffensive Phase II campaign and received the National Defense Service Medal, Vietnam Service Medal, Overseas Service Bar, the Vietnam Campaign Medal, and the Marksman Badge (none specifically for combat).

The Veteran's STRs reflect that he reported having a history of depression and excessive worry on his August 1966 entrance Report of Medical History.  A physician noted that the Veteran had occasional mild anxiety that was not considered disabling.  His STRs are otherwise unremarkable for any psychiatric disability during service and the report of his August 1968 discharge psychiatric evaluation was normal and he denied depression and excessive worry and nervous trouble of any sort on his Report of Medical History.  The VA outpatient and inpatient treatment records reflect that the Veteran had a long history of polysubstance dependence and was treated for this at various VA facilities in the late 1970s and 1980s.  He has been diagnosed with PTSD as reflected in private records from Dr. Snyder and VA treatment records since June 1991.  

On August 1992 VA examination, the Veteran described general stressful experiences during service (e.g., encountering sniper and mortar rounds, being surrounded by the enemy, having 50 percent of his platoon killed in action, missing in action, or wounded in action, being on a supply truck that blew up).  On September 1993 VA examination, the Veteran said he also saw a buddy throw a grenade into a home and start a fire in a village.  He said that he saw a woman and baby on fire and that he recalled holding the baby who had been badly burned.  In March 1994, he said the grenade incident occurred in May 1967.  He also said that he saw two dead bodies on the road between Cam Ranh Bay and Nha Trang in February 1968.

In an August 1994 letter, the JSESG determined that it could not verify the Veteran's reported stressors.  It noted that the Veteran was assigned to the 31st Supply Company and that the unit's mission included operating warehouses in Cam Ranh Bay Depot and the outside storage area.  The unit's mission also included operation of an Engineer Class IV Yard, a combat-tactical vehicle processing park, and the integration of a stock control section.  The history and records of this unit did not contain any information concerning combat activities involving the unit.  The JSESG noted that Cam Ranh Bay was attacked in January 1968 during the TET Offensive but in order to provide further research, the Veteran would have to provide specific information regarding the date (within 7 days), type of incident, number and full names of casualties, unit designations of the company level, and other units involved.  The JSESG also noted that anecdotal incidents, although they may true, are not researchable.  Hence, the general stressors reported by the Veteran could not be verified.  

In a September 1995 written statement, the Veteran reiterated the general PTSD stressors mentioned above, stating that he had been involved in search and destroy missions and under sniper fire from the enemy.  He also said that he was wounded in the back of the head by shrapnel and received the Purple Heart Medal.  The Board notes that the Veteran's STRs do not reflect any shrapnel injuries during service nor does his DD 214 indicate he received the Purple Heart Medal.  

An October 1995 VA treatment record notes that the Veteran had memory difficulties and early dementia.  

The basis for the RO's February 2003 denial of the petition to reopen the claim for service connection for PTSD was that the record did not include any verifiable in-service stressors.  Although notified of the denial, the Veteran did not initiate an appeal of the February 2003 RO decision.  See 38 C.F.R. § 20.200.  The RO's February 2003 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection for PTSD in October 2004.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since February 2003 includes VA outpatient treatment records showing ongoing treatment for PTSD and depressive disorder, not otherwise specified (NOS).  In April 2005, the Veteran submitted a January 1967 Letter of Commendation honoring him as a member of the Guard Detail for demonstrating the most outstanding appearance, military bearing, and knowledge of general orders.  He also submitted a copy of an Army Request for National Agency Check, which he said demonstrated that he had a secret clearance to deliver ammunition and classified material to troops in combat areas around Cam Ranh Bay.  In an April 2005 written statement, he reiterated that he had come under enemy fire while on guard duty, that he went on search and destroy missions, that he experienced enemy ambush, that his truck hit a land mine, that he ran supply convoys to combat areas.  He also said that he was in Cam Ranh Bay during the January 1968 attack, but he provided no details regarding his location, involvement, or any other specific details regarding a verifiable stressor.  

Also added to record since the February 2003 denial is an October 2011 opinion from the Veteran's treating VA psychiatrist relating his PTSD to his fear of hostile military activity while on active duty in Vietnam.

As indicated above, the Veteran has re-asserted some general experiences associated with his service in Vietnam; however, such experiences are not capable of independent verification.  In this regard, the Board observes that stressors that are general in description and involve events that would not be contained in a unit history or operational report are not objectively verifiable.  Anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").

As regards the Veteran's potentially verifiable stressors-to include any specific incident involving exposure to enemy fire, and assertions pertaining to individuals killed or injured-the Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides that "[i]n the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records."  VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) (Sept. 29, 2006), states that, "at a minimum, the Veteran must provide the following:  a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the stressful event occurred."

Significantly, however, on July 13, 2010-after the Board entered its prior decision in this case-VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims pending before VA on or after July 13, 2010-here, because the Court vacated a Board decision and remanded the matter addressed therein for readjudication.

Pursuant to the liberalizing rule, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Viewed in the context of the new regulation, the Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the February 2003 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD (i.e., whether the Veteran has PTSD that can be attributed to one or more legally cognizable stressors) and thus, raises a reasonable possibility of substantiating the claim.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board finds, further, that, with resolution of all reasonable doubt in the Veteran's favor, the evidence supports a grant of service connection for PTSD.  

As noted above, many of the Veteran's alleged stressors are not supported by the evidence and/or cannot be independently verified.  Nevertheless, the evidence does establish that he served during the Vietnam Counteroffensive Phase II campaign; that his unit operated warehouses in Cam Ranh Bay Depot; and that Cam Ranh Bay was attacked in January 1968, during a time when he was present in Vietnam and assigned to his unit.  Under the circumstances, the Board finds that the Veteran's reported stressors pertaining to "fear of hostile military or terrorist activity" (e.g., mortar rounds) are consistent with the places, types, and circumstances of his service.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  In addition, the claims file now contains an October 2011 opinion from the Veteran's treating VA psychiatrist to the effect that the Veteran has PTSD, and that the disorder is related to his fear of hostile military activity while on active duty in Vietnam.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is etiologically to the Veteran's service; hence, the criteria for service connection are met.



ORDER

As new and material to reopen the claim for service connection for PTSD has been received, to this extent, the appeal is granted.

Service connection for PTSD is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


